Title: Thomas Jefferson to Jeremiah A. Goodman, 1 March 1812
From: Jefferson, Thomas
To: Goodman, Jeremiah A.


          
                  Sir 
                   
                     Monticello 
                     Mar. 1.
          
		  
		  
		  
		  
		   
		  
		  
		  
		  
		  Our distress on the article of hauling obliges me to send for the yoke of steers which were to come from Poplar Forest. you know our situation and will I hope send us a pair which will do solid service. of those which mr Griffin sent while you were here, we have never been able to make any thing.
			 
		  I have given Moses leave to stay a day with his friends. I suppose he can bring on the back of his steers as much corn as will bring them here, on your furnishing him a bag.
		  
		   
		   
		   
		  
		  I wrote to you on the 21st of February by post; but as I know that letters linger long on the road sometimes, I will repeat here one article of my letter which was pressing. Majr Flood has informed me that mr Duval, his neighbor, can furnish me with 6. or 8. bushels of Burnet seed. two boys on horseback should therefore be sent off immediately with bags which will hold 4. bushels each. the seed is as
			 light as chaff. it is sown half a bushel to the acre. Major Flood’s is 34. miles from Poplar Forest on the great main road leading from New London to Richmond.
          
          I inclose some lettuce seed, and shall be glad if you will sow about 8. or 10. feet of one of the beds behind the stable, and do the same on the 1st day of every month till the fall.Accept my best wishes
          
            Th:
            Jefferson
        